DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-4 in the reply filed on 04/05/2022 is acknowledged. Claims 5-6 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group of the invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 04/05/2022.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.
Claim 1 recites “a first coating device (3) … and a second coating device (13) … in order to supply the respective construction space with construction material in the form of a uniform construction material layer of the construction material to be solidified” and claim 4 recites “a third coating device (23)... in order to supply the third construction space (B3) with construction material in the form of a uniform construction material layer of the construction material to be solidified” wherein the specification of the instant application defines “various coating device arrangements” such as “a roller coating device” or “a slot coating device” as a corresponding structure for the claimed generic place-holder of “first coating device (3)” or “a second coating device (13)” or “a third coating device (23)”. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.




Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation of “the form of a uniform construction material layer” in 9th line.  There is insufficient antecedent basis for this limitation in the claim because prior to the cited limitation, the claim fails to define “a form of a uniform construction material layer”.
Each of claims 1, 2, and 4 recites “(single)” which renders the claim vague and indefinite because the claims include an element not actually disclosed (those encompassed by parenthesis), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).
Claim 2 recites “for example in such a way that the print head moves in an altogether meandering pattern across the first and second construction spaces, for example along a U-shaped path or an S-shaped path”, wherein the phrase “for example” renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 3 recites “for example with two long and two short sides”, “for example substantially half the size or less”, “for example 1.2 m”, and “for example the print head (7)”, wherein the phrase “for example” renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 3 recites “--as seen in the first and third directions--” which renders the claim vague and indefinite because the claims include an element not actually disclosed (those encompassed by --), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).
Claim 4 recites the limitation of “the supply of construction material” in 4th paragraph.  There is insufficient antecedent basis for this limitation in the claim because prior to the cited limitation, the claim fails to define “a supply of construction material”.
Claim 4 recites the limitation of “the associated coating device” in the last paragraph of claim 4.  There is insufficient antecedent basis for this limitation in the claim because prior to the cited limitation, claim 1 already recites “a first and a second coating devices” and it is not clear if the cited limitation of “the associated coating device” refers back to the first or the second coating device.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Muller et al. (DE 10 2014 112 447) in view of Yoshikazu et al. (WO 2015/151832), prior art submitted by Applicant, and further in view of Ederer et al. (US 2016/0318251).
	Muller et al. (DE ‘447) disclose a 3-d printer (100) is a particle modeling material comprising, for example, sand particles, and a layer of a particle modeling material is formed so that a layer is formed on another layer, and a partial region of each of the modeling material layers is selectively cured by selectively curing the partial regions of each of the modeling material layers." 3 A three dimensional component, e.g. a template or a casting core, wherein the 3 d printer is disposed in the 3 d printer (a first modeling space disposed in the d printer). B1) forming one or more first three-dimensional components within the 3-d printer, and at the same time, next to the first modeling space within the 3D-printer. A configuration is such that one or a plurality of first three dimensional components are formed in a second modeling space (B2) disposed at a certain horizontal distance from the second modeling space. The 3-d printer supplies a modeling material of the form of each uniform modeling material layer of the modeling material to be cured to the first modeling space and the second modeling space. Coating device apparatus (3) that is movable in a first horizontal direction (H 1) across the first modeling space (B1) and the second modeling space (B2) 0) and the first modeling space (B1) and / or the second modeling space (B2) have 2 long sides and 2 short sides in the top view, the first horizontal direction (H2) is perpendicular to the long side, and the first horizontal direction (H2) is perpendicular to the long side. The third modeling space (B1) and the second modeling space (B) to selectively cure a partial region of a modeling material layer that is previously attached to each of the modeling spaces by controlling output of a flowable processing agent, which is parallel to the short side, and to selectively cure a partial region of a modeling material layer that has been previously attached to each of the modeling spaces (B 1) and (B). 2) A common printing device movable in a second horizontal direction (H 2) across (1) 50) with a 3-d printer (100) with the second horizontal direction (H 2) perpendicular to the first horizontal direction (H1) and / or perpendicular to the short side and / or parallel to the long side (1). "(See Claim 1);" The coating device may be elongated, for example, to span or cover length or width of a rectangular modeling field "(see paragraph 0007);" According to the examples, "according to various embodiments of the present invention, various embodiments of the present invention may be made. Modeling is not limited to a single modeling space, and if necessary, simultaneous modeling in 2 (or more) modeling spaces can be performed using a 3-d printer, I. e., 2 (or more) modeling jobs can be implemented using 3 d printers. 3 d Printer Capacity, and therefore output, can also be increased. "(see paragraph 0015);" As shown in FIG. 17, coating device 30 is a coating device. " A first coating device 32 and a first coating device 34 separate from the second coating device 32 are provided. The first coating device 32 can be assigned to a first modeling space (not shown), for example, spanning the longitudinal extent of the modeling space, and the second coating device 34 is, for example, a second coating device [1, 2006.01] It can be assigned to a second modeling space (not shown), and it can extend, for example, in the longitudinal direction of the modeling space. "(see paragraph [0148]). 
3-d printer for selectively curing a partial region of a modeling material layer, wherein the 3-d printer is disposed in the 3-d printer (first modeling space disposed in the 3D-printer). B1) forming one or more first three-dimensional components within the 3-d printer, and at the same time, next to the first modeling space within the 3D-printer. A configuration is such that one or a plurality of first three dimensional components are formed in a second modeling space (B2) disposed at a certain horizontal distance from the second modeling space. The 3-d printer supplies a modeling material of the form of each uniform modeling material layer of the modeling material to be cured to the first modeling space and the second modeling space. A coating device that is movable in a second horizontal direction (H1) across the first modeling space (B1) and the second modeling space (B2), and the first modeling space (B1) and / or the first modeling space (B2) is provided in the first modeling space (B1) and / or the second modeling space (B2). In top view, the printer has 2 long sides and 2 short sides, and the 3-d printer is described in the above section. The first modeling space (B1) and the second modeling space (B) to selectively cure a partial region of a previously applied modeling material layer in each of the aforementioned modeling spaces by controlling the output of a flowable processing agent. 2) having a common printing device movable in a second horizontal direction across the article 1, and the coating device being a coating device [1, 2006.01] It is described in Cited Muller et al. (DE ‘447)  that, since it spans the length of the rectangular modeling field, it is possible to implement 2 (or more) modeling jobs, and therefore, the capacity and output of the 3 d printer can be increased.
	However, Muller et al. (DE ‘447) does not describe simultaneous treatment of the formation of a material layer and selective curing, and the distance to which the first coating apparatus is moved along a first direction (H1) to traverse the first building space (B1) is not described. It is beyond the distance (it is single) which moves with the printer which crosses 1st construction space (B1) in accordance with the 2nd direction (H2), It is not described that the distance which moves with the 2nd coating device that crosses 2nd construction space (B-2) in accordance with the 1st direction (H1) is beyond the distance (it is single) which moves with the printer which crosses 2nd construction space (B-2) in accordance with the 2nd direction (H2), either, as claimed in claim 1.
	In the analogous art, Yoshikazu et al. (WO ‘832) disclose a three-dimensional modeling device in which a powder material is sprayed on a modeling table by a re-coater, a bonding agent is applied and applied from an ink jet head on the powder material after the coating, and the powder material is bonded to thereby create a three-dimensional molded object. The aforementioned re-coater is formed so as to have a length of a length corresponding to a length of one side of the modeling table, and is formed to be movable in a direction orthogonal to the one side, and the ink jet head is formed as a serial head which can freely move in the longitudinal direction of the modeling table to dispense a bonding agent, and is also configured to be a serial head capable of discharging a bonding agent. A movement of the powder material in a direction orthogonal to the movement path of the re-coater, wherein the re-coater moves in a direction orthogonal to the one side, and the powder material is sprayed onto the modeling table while the powder material is sprayed onto the modeling table. A three dimensional printer characterized in that a binder is applied to the ink jet head to apply a binder onto the powder material sprayed by the re-coater, and that, "FIG. 11 (see Claim 4) ; and" Fig. 2 (a) in the first Embodiment, " It illustrates a state where the head 1 catches the re-coater 2 to dispense and apply the binder onto the sand while the re-coater 2 is moving and performing the sand welding. Fig. 11 (b) is a top view of a state where the head 1 shown in Fig. 11 (a) is to follow the re-coater 2 and to dispense and apply the binder onto the sand. "(see paragraph [0045], Fig. 11, and in the moving structure of the head 1 and the re-coater 2 of the three dimensional modeling device in the second working example, in this manner, the moving structure of the three dimensional modeling device in the second working example) It is described that, in the middle of the sand welding operation of the re-coater 2, a binder can be applied to the sprinkled sand, and, therefore, a three dimensional molded object can be formed on the modeling table 30 in a short time. "(see paragraph [0048])."
	Therefore, as to claim 1, Yoshikazu et al. (WO ‘832) disclose the distance to which the first coating apparatus is moved along a first direction (H1) to traverse the first building space (B1) is not described. It is beyond the distance (it is single) which moves with the printer which crosses 1st construction space (B1) in accordance with the 2nd direction (H2), It is not described that the distance which moves with the 2nd coating device that crosses 2nd construction space (B-2) in accordance with the 1st direction (H1) is beyond the distance (it is single) which moves with the printer which crosses 2nd construction space (B-2) in accordance with the 2nd direction (H2).
In another analogous art, Ederer et al. (US ‘251) disclose a device for producing three-dimensional models by means of a layering technique comprising the steps of dispensing a defined layer of a particulate build material to a build space; selectively applying a binder fluid to the build material; moving the build space by a certain amount; and repeating these steps until a desired object is produced, wherein the steps of dispensing the particulate build material and applying the binder fluid take place essentially simultaneously ." (see Claim 1); (A method for generating a 3 dimensional model by using a layered technique). A defined layer of particulate structural material is formed. A binder liquid is applied to the selective building material. Move a certain quantity of space to be constructed. Multiple steps are made by repeating the steps to the desired object. Dispensing particulate material and applying binder fluid [1, 2006.01] Essentially simultaneously, " The inventors were able to remove the limitations known from the approaches according to the prior art in that, according to the invention, the coating and printing operations are parallelized. If these operations are carried out essentially simultaneously, it is possible to dispose multiple coaters and print units consecutively and apply multiple layers and selectively solidify them in one pass." (see paragraph 0038); (the present inventors, according to the present invention, could remove limitations known from prior art in that the coating and printing operations are performed in parallel.). When these operations are performed at the same time, it is possible to successively arrange a plurality of coaters and a plurality of printing units to apply a plurality of layers to selectively solidify them in 1 passes." (see paragraph 0068), and" To be able to make better use of the process acceleration to be achieved according to the invention, a second coater may be installed." (see paragraph [1]). (In order to enable better use of the acceleration of the processing to be achieved by the present invention, it is described that the second coater can be installed.).
	Therefore, as to claim 1, Ederer et al. (US ‘251) disclose simultaneously processing the formation of a material layer and selective curing of a material layer. 
	Therefore, it would have been obvious for one of ordinary skill in the art, prior to the time of applicant’s invention, to modify the 3-D printer, as disclosed by Muller et al. (DE ‘447), through providing simultaneous treatment of the formation of a material layer and selective curing, wherein the distance to which the 1st coating apparatus is moved along a 1st direction (H1) traverses the first building space (B1) that is the distance which the 2nd coating device moves and crosses 2nd construction space (B2), as disclosed in Yoshikazu et al. (WO ‘832) and Ederer et al. (US ‘251), in order to improve the workability of the apparatus to increase a time to simultaneously process the formation of a material layer and selective curing of a material layer. 
	Further, as to claim 2, Muller et al. (DE ‘447) in view of Yoshikazu et al. (WO ‘832) and Ederer et al. (US ‘251) disclose the printing device comprises a print head displaceable in the first direction, and the control device is configured to move the print head to selectively print a construction material layer of the first construction space and a construction material layer of the second construction space several times in the second direction across the first and second construction spaces, in such a way that the print head moves in an altogether meandering pattern across the first and second construction spaces along a U-shaped path or an S-shaped path, the distance to be travelled by the first coating device across the first construction space along the first direction is at least by a factor of 1.2 greater than the single distance to be travelled by the printing device across the first construction space along the second direction, the distance (S3) to be travelled by the second coating device (13) across the second construction space along the third direction is at least by a factor of 1.2 greater than the single distance to be travelled by the printing device across the second construction space along the second direction, and the first coating device and the second coating device are each configured as bidirectional coating devices and/or wherein the printing device is configured as a bidirectional printing device.
	As to claim 3, Muller et al. (DE ‘447) in view of Yoshikazu et al. (WO ‘832) and Ederer et al. (US ‘251) teach the first construction space and the second construction space have substantially the same shape and size, the first construction space (B1) and the second construction space are arranged one after the other as viewed in the second direction, the first construction space and the second construction space are each formed to be rectangular, including two long and two short sides, wherein the first and second construction spaces are arranged with two long sides adjacent to each other and/or wherein the first direction and the third direction are substantially parallel to the long sides of the first construction space and the long sides of the second construction space, respectively, an output region of a print head of the printing device is elongated in a direction perpendicular to the second direction and/or in the first direction, an output region of the print head in a direction perpendicular to the second direction and/or in the first direction is shorter than the first construction space and/or shorter than the distance to be travelled by the first coating device, substantially half the size or less, a single distance to be travelled by the printing device across the first construction space along the second direction is 1.0 m to 1.4 m, a single distance to be travelled by the printing device across the second construction space along the second direction is 1.0 m to 1.4 m, and and/or the control device is configured to move the first coating device, the second coating device and the common printing device, the print head (7), starting from a common first side across the first and second construction spaces to an opposite second side thereby dispensing particulate material and/or flowable treatment agent, and wherein optionally subsequently the first coating device (3), the second coating device (13) and the common printing device (5), the print head (7), are moved starting from the second side back to the first side, thereby dispensing once again particulate material and/or flowable treatment agent.
As to claim 4, Muller et al. (DE ‘447) in view of Yoshikazu et al. (WO ‘832) and Ederer et al. (US ‘251) disclose a third construction space arranged adjacent to the second construction space, and a third coating device assigned to the third construction space and movable along a fourth direction substantially parallel to the first direction across the third construction space in order to supply the third construction space with construction material in the form of a uniform construction material layer of the construction material to be solidified, wherein the 3D printer is configured to build up one or more three-dimensional components in layers in the third construction space, wherein the common printing device is movable in the second direction across the third construction space in order to output a flowable treatment agent in a controlled manner onto a partial region of a previously applied construction material layer of the third construction space, wherein an output region of the third coating device completely spans the third construction space in a direction perpendicular to the fourth direction, wherein a distance to be travelled by the third coating device across the third construction space along the fourth direction is greater than or equal to a single distance to be travelled by the printing device across the third construction space along the second direction, and wherein the control device is configured to control the first coating device, the second coating device, the third coating device and the common printing device such that a respective travel of the coating devices across the associated construction space overlaps in time with the travel of the common printing device in the second direction across at least one of the construction spaces, and/or that the supply of construction material to the respective construction space by the associated coating device overlaps in time with the controlled output of flowable treatment agent to a previously applied construction material layer of at least one of the construction spaces.
Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ikeyama et al. (US 10,414,093) disclose a three-dimensional molding device includes a recoater configured to discharge a granular material from a discharge port onto the molding table such that the granular material is superimposed in layer, a solidification device configured to solidify a partial region of the granular material in a plane solidification device direction of an upper surface of the molding table, a moving mechanism configured to cause the re-coater to reciprocate in a plane direction parallel to the upper surface of the molding table, and at least one plug member configured to close a part of an opening in at least one location in a longitudinal direction of the discharge port of the re-coater and limit a discharge range of the granular material.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEYED MASOUD MALEKZADEH whose telephone number is (571)272-6215. The examiner can normally be reached M-F 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SUSAN D. LEONG can be reached on (571)270-1487. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SEYED MASOUD MALEKZADEH/Primary Examiner
Art Unit 1754                                                                                                                                                                                                        07/15/2022